Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 discloses a limitation “a first step in which only 
the laser light sources located closest (D2) to the centermost (D1) laser light source, and 
laser light sources located between (D3) the laser light sources located closest (D2) to the centermost laser light source and the laser light sources located farthest (D4) from the centermost laser light source 
emit laser beams”. 
In other words the claim is disclosing this arrangement of diodes: 
(D4 off) (D3 on) (D2 on) (D1 off) (D2 on) (D3 on) (D4 off), the claim does not disclose the centermost laser light source to be turned on. This arrangement is not supported by the specification, which clearly discloses that the centermost laser source is the first to be turned on and the last to be turned off.
Claim 9 discloses a limitation: “a second step in which only 
the centermost laser light source (D1), 
the laser light sources located closest (D2) to the centermost laser light source, and
laser light sources located between (D3) the laser light sources located closest (D2) to the centermost laser light source and the laser light sources located farthest (D4) from the centermost laser light source 
emit laser beams”. 
The embodiment that is being encompassed by this limitation in a light source consisting of 7 laser sources (as described in the specification in Fig 6b) looks like this:
(D4 off) (D3 on) (D2 on) (D1 on) (D2 on) (D3 on) (D4 off)
However, the claimed limitation is broader than the embodiments for which the specification provides support, and encompasses other unintended variations. For example if the light source consists of 9 or more laser light sources, then the following arrangement of diodes would also be encompasses by the claim:
(D5 off) (D4 on) (D3 off) (D2 on) (D1 on) (D2 on) (D3 off) (D4 on) (D5 off)
“laser light sources located between (D4) the laser light sources located closest (D2) to the centermost laser light source and the laser light sources located farthest (D5) from the centermost laser light source”
This arrangement where alternative light sources are tuned on is clearly contradictory to the disclosure of turning the light sources on sequentially. Similar arguments apply to claim 10. For these reasons, claims 9 and 10 as amended are not supported by the specification as filed for the situations where the number of laser light sources is greater than 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary it is not clear from the claims how the first, second and third steps performed by the controller are related to the first and second mode of operation set by the controller in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tayebati et al. (2015/0331245), hereinafter ‘245, and further in view of Karp et al. (2018/0193955) hereinafter ‘955.
Fig 2A of ‘245 discloses a wavelength beam combining (WBC) device comprising:
1.	“a light source unit [102] comprising a plurality of laser light sources [105], each being configured to emit a laser beam [perpendicular, double-sided arrows] with a predetermined wavelength width; 
a light condensing member [110] configured to condense the laser beams emitted from the light source unit, wherein an optical axis of the light condensing member is aligned with an optical axis of a centermost one of the plurality of laser light sources (Fig 2 illustrates the lens 110 positioned symmetrically with the center of the diode bar 102); 
a diffraction grating [112] on which the laser beams condensed by the light condensing member are incident; 
a resonator mirror [114] disposed in an optical path of a diffracted beam from the diffraction grating, the resonator mirror having an optical axis aligned with an optical axis of the diffracted beam;
control the light source unit so as to operate in at least (i) a first mode and (ii) a second mode, such that an output of the wavelength beam combining device during the 
In addition, ‘245 in paragraphs 0047-48 discloses that it is desirable to be able to control power and brightness output of the disclosed WBC device, since in manufacturing processes, which use a laser beam for cutting and welding, various materials with various thicknesses require different beam parameter product (BPP) to efficiently perform the desired task.
But does not disclose:
“an output control unit configured to control the light source unit so as to operate in at least 
(i) a first mode, in which all of the plurality of laser light sources emit laser beams 
and (ii) a second mode, in which, among the plurality of laser light sources, at least laser light sources located farthest form the centermost laser light source do not emit laser beams, and others of the plurality of laser light sources emit laser beams, 
such that an output of the wavelength beam combining device during the second mode is lower than an output of the wavelength beam combining device during the first mode.”
In other words, ‘245 does not disclose a control unit for performing output adjustment, which can turn off only the laser diodes at the outer edges of the laser diode bar while keeping the inner diodes turned on, so that the output of the laser bar can be reduces. 
However, this type of control unit in the same field of endeavor of laser machining is well known in the art as evidenced by ‘955. Fig 13 of ‘955 discloses an array of laser sources 1202-1216 to be used in a laser machining apparatus of Fig 1 with a controller 16. In the first step of operation (Position 1) all the laser sources are turned on, producing a full output profile 1218. In the second step of operation (Position 2) laser sources 1202, 1204, 1214 and 1216 located farthest form the center are turned off, while the inner lasers 1206-1212 remain turned on, producing a reduced output profile 1220. 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘955 into the device of ‘245 by using a control unit capable of turning off the 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
‘245 further discloses:
2. 	“further comprising: a collimator [124a] disposed between the light source unit [102] and the light condensing member [110] and configured to collimate the laser beams emitted from the laser light sources [105] into substantially parallel beams.” 
3. 	“wherein: each of the plurality of laser light sources [105] is a laser diode, the light source unit [102] is a laser diode bar comprising the laser diodes arranged laterally in a row, and the light condensing member [110] comprises a spherical lens configured to condense the laser beams emitted from the light source unit.” 
6. 	“wherein: the collimator comprises a lens array of collimation lenses [124a] that are arranged laterally in a row.” 
7. 	“wherein: the resonator mirror [114] is a partially reflecting mirror configured to reflect a portion of the diffracted beam.”  
8.	 “wherein: the laser diode bar [102] comprises a rear mirror [104], and the resonator mirror [114] and the rear mirror of the laser diode bar form an external resonator.”  
	Combination of ‘245 and ‘955 further discloses:
9, 10. 	“wherein: the output control unit is configured to turn on/off a current flowing through the laser diodes in the laser diode bar in a plurality of steps [Position 1, Position 2, etc.].” 
But does not explicitly disclose that the control unit “is a switch”.
However, it is well known in the art for an output control unit to have a switch as evidenced by APA.

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding the plurality of steps in claims 9 and 10:
9. 	“a plurality of steps including:
 a first step in which only the centermost laser light source and laser light sources located closest to the centermost laser light source emit laser beams, 
a second step in which only the centermost laser light source, the laser light sources located closest to the centermost laser light source, and laser light sources located between the laser light sources located closest to the centermost laser light source and the laser light sources located farthest from the centermost laser light source emit laser beams, and 
a third step in which all of the plurality of laser light sources emit laser beams.
10.	“a plurality of steps including: 
a first step in which only the laser light sources located closest to the centermost laser light source, and laser light sources located between the laser light sources located closest to the centermost laser light source and the laser light sources located farthest from the centermost laser light source emit laser beams, 
a second step in which only the centermost laser light source and laser light sources located closest to the centermost laser light source emit laser beams, and 
a third step in which none of the plurality of laser light sources emit laser beams.”
The examiner takes an official notice that the individual laser source being turned on/off in a laser diode bar is a result effective variable that determines the BPP (beam parameter product) of the WBC system. ‘955 discloses a method of controlling BPP by turning on/off select laser sources in a laser diode bar.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to turn the laser sources on and off in the described sequence of steps, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.      
Admitted Prior Art
The rejection of claim 9 (output control unit is a switch) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed on 03/30/21 have been considered but are moot in view of new grounds of rejection.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828